Title: From Louisa Catherine Johnson Adams to John Adams, 7 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					New York 7 October 1821
				
				The plan of your father to follow us as far as the cross roads to Dedham prevented my taking leave of you I therefore hasten to write you a few lines in explanation and to let you know how we go on—Our journey was tolerably pleasant until we reached Blakes at West Greenwich where the Coachman was taken sick and we were obliged to hurry on to New London as I was impatient to consult a Physician—who found him so ill as to be apprehensive of a Typhus fever. As your father wished us to accompany him to New York I left Elizabeth to take care of him and we went on board the Steam Boat where we found a great number of Passengers. Mr. Lanman whom you remember and he enquired very kindly after his old favourite—When we arrived at New Haven your father persuaded me to take a walk and on our return we found the Boat in which we had come gone and half of our baggage gone with it and all my money—You can easily imagine what a state of anxiety this threw us into and how foolish I felt not having a key left to the Trunks which we had with us and how pleasant the idea of losing all my pretty things was to me—In addition to this we had a most stormy voyage and so much disgusting Sea sickness that it scarcely possible to endure it—On our arrival here we could only procure a bed room and have had the delight of eating drinking Sleeping and receiving visits in the same since yesterday morning eight o’clock—Your father proceeded to Washington immediately with just enough money to carry him on and not sufficient to purchase a Cloak to keep him from the Cold—Mr & Mrs. de Wint have been here and are now remaining in New York which they do not propose to leave until Friday I have therefore given up all thoughts of going to Cedar Grove and shall continue my journey on Tuesday morning—John Boyd came last Eveng and took leave and the Franklin went off to dayMany times and oft have I thought of you and Charles since I left you and always with the conviction that you were both exerting the talents you are both so eminently gifted with to bless and reward the tender affection with which I am your Mother
				
					L C Adams
				
				
					Our baggage has all be brought back to us this Eveng—George is better but still poorly
				
			